Citation Nr: 1142097	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-36 244	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for clear cell carcinoma of the kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for clear cell carcinoma of the kidney.  In November 2007, the Board remanded the matter for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1970 to March 1972.  

2.  In October 2011, the Board was notified by the RO that the Veteran had died in January 2007.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (1); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal has therefore become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

The Board notes that the Veteran's surviving spouse has filed a claim for accrued benefits as well as Dependency and Indemnity Compensation (DIC) based on service connection cause of the Veteran's death.  Her claim will be addressed by the Board in a separate decision.  In reaching this current determination with respect to the Veteran's appeal, the Board intimates no opinion as to the merits of the derivative claims brought by his surviving spouse.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


